                    UNITED STATES DISTRICT COURT
                     MIDDLE DISTRICT OF FLORIDA
                           OCALA DIVISION

BRIAN BRAMAN THOMAS,

                Petitioner,

v.                                    Case No. 5:19-cv-411-Oc-39PRL

WARDEN, FCC COLEMAN,

               Respondent.
_______________________________

                ORDER OF DISMISSAL WITHOUT PREJUDICE

     Petitioner, an inmate of the federal correctional system

proceeding pro se, initiated this case by filing a Petition for

Writ of Habeas Corpus Under 28 U.S.C. § 2241 (Doc. 1; Pet.).1

Petitioner challenges his 2017 conviction in the United States

District Court for the Southern District of Florida pursuant to a

plea agreement. See Pet. at 1. See also Southern District Case No.

16-20695-MORENO. Petitioner pled guilty in part to possession of

ammunition by a convicted felon under 18 U.S.C. § 922(g)(1). Id.

     Following his conviction, Petitioner filed a motion to vacate

under 28 U.S.C. § 2255 in the Southern District, which the Court

denied.   See   Southern   District   Case   No.   1:16-cr-20695-FAM.

Thereafter, Petitioner sought permission from the Eleventh Circuit

Court of Appeals to file a second or successive § 2255 motion,


     1 Petitioner is now housed at Miami Federal Correctional
Institution. However, when he filed his Petition, he was housed at
FCC Coleman, a correctional institution in this division.
which the court of appeals denied. See Eleventh Circuit Case No.

19-10073. Petitioner now seeks to challenge his conviction under

§ 2241, contending § 2255’s saving clause applies. See Pet. at 11.

     A motion to vacate under § 2255 is the “exclusive mechanism

for a federal prisoner to seek collateral relief unless he can

satisfy the ‘saving clause.’” McCarthan v. Dir. of Goodwill Indus.-

Suncoast, Inc., 851 F.3d 1076, 1079, 1081 (11th Cir.), cert. denied

sub nom. McCarthan v. Collins, 138 S. Ct. 502 (2017) (“Congress

gives a federal prisoner one opportunity to move to vacate his

sentence.”). The saving clause is triggered only when a prisoner’s

remedy under § 2255 is “inadequate or ineffective to test the

legality of his detention.” See § 2255(e). The Eleventh Circuit

now makes clear that only under vary narrow circumstances does §

2255’s saving clause allow a federal prisoner to seek relief under

§ 2241:

          (1) when raising claims challenging the
          execution of the sentence, such as the
          deprivation of good-time credits or parole
          determinations; (2) when the sentencing court
          is unavailable, such as when the sentencing
          court itself has been dissolved; or (3) when
          practical considerations, such as multiple
          sentencing courts, might prevent a petitioner
          from filing a motion to vacate.

Bernard v. FCC Coleman Warden, 686 F. App’x 730, 730-31 (11th Cir.

2017), cert. denied sub nom. Bernard v. Jarvis, 138 S. Ct. 1164

(2018) (citing McCarthan, 851 F.3d at 1092-93). McCarthan makes


                                2
clear that “‘ordinary sentencing challenges’ may not be brought

under § 2241.” Donaldson v. Warden, FCI Coleman Medium, 691 F.

App’x 602, 603 (11th Cir. 2017) (quoting McCarthan, 851 F.3d at

1092). “[A]ny ‘cognizable claim’ that could have been brought under

§ 2255, even if circuit precedent or a procedural bar would have

foreclosed the claim, cannot be brought under § 2241 in this

circuit after McCarthan.” Id.

     Accordingly, if a petitioner could have raised his claim in

a § 2255 motion, even if that claim would have been unsuccessful,

the remedy is adequate and effective. McCarthan, 851 F.3d at 1086,

1090. See also Strouse v. Warden, USP Coleman II, 777 F. App’x

468, 469 (11th Cir. 2019) (holding the saving clause did not apply

because the petitioner’s claim “could and should have been raised

in a § 2255 motion” even if subject to dismissal because of a

procedural bar or binding precedent); Bernard, 686 F. App’x at 730

(clarifying that, under the McCarthan test, “the only relevant

consideration [for application of the saving clause] is whether

the prisoner would have been permitted to bring that type of claim

in a § 2255 motion”).

     Petitioner is not entitled to proceed under § 2241 because he

could have raised his claims in his § 2255 motion, and the limited

circumstances under which § 2255’s saving clause applies are not

present   here.   Importantly,   Petitioner   does   not   challenge   the


                                   3
execution or calculation of his sentence. See Pet. at 12, 14, 16.

Additionally, the sentencing court remains available. Petitioner

asserts the saving clause applies because a remedy under § 2255

was inadequate given a Supreme Court decision, Rehaif v. United

States, 139 S. Ct. 2191 (2019), which was decided after Petitioner

sought post-conviction relief. See Pet. at 8, 14.2 In Rehaif, the

Court held a conviction under § 922(g)(1) requires the government

to prove the defendant knowingly violated each element of the

statute including the “status” element, which, in that case, was

the defendant’s status as an illegal or unlawful alien. Id. at

2195-96, 2198.

     Petitioner argues he could not have violated § 922(g)(1)

because he did not know he was a convicted felon when he carried

ammunition. See Pet. at 12. As such, he contends, he did not

“knowingly” belong to the “relevant category or persons barred

from possessing” ammunition. Id. See also Rehaif, 139 S. Ct. at

2200. Petitioner asserts he could not have raised this argument in

his § 2255 motion because the Rehaif decision had not yet been

decided. See Pet. at 12. To the extent Petitioner argues a change




     2 Petitioner also advances other grounds challenging his
conviction, including that a prior robbery conviction no longer
qualifies as a violent felony, and the ineffective assistance of
his federal public defender. See Pet. at 14, 16. Petitioner does
not contend he could not have raised these arguments in his § 2255
motion. See id.
                                 4
in the law provides a new theory by which he may challenge his

conviction, McCarthan forecloses his argument that relief under §

2255 was inadequate. See McCarthan, 851 F.3d at 1080.

      In McCarthan, the petitioner argued the saving clause applied

because after the court decided his motion to vacate under § 2255,

there was a change in caselaw        interpreting   the Armed Career

Criminal Act’s sentence enhancement provision. Id. at 1079. The

court overruled eighteen years of precedent and held “a change in

caselaw does not make a motion to vacate a prisoner’s sentence

‘inadequate or ineffective to test the legality of his detention.’”

Id. at 1080 (quoting 28 U.S.C. § 2255(e)). The court stressed, the

term “remedy” as used in § 2255(e) “does not promise ‘relief.’”

Id. at 1086. The court continued:

           The “means” are not inadequate when circuit
           precedent forecloses relief on a claim. The
           remedy of a motion to vacate permitted [the
           petitioner] to bring his claim and seek en
           banc or Supreme Court review to change the
           substantive rule of law. That a court might
           reject a prisoner's argument does not render
           his “remedy by motion” an inadequate “means by
           which” to challenge the legality of his
           sentence. A procedural rule that might prevent
           success on a particular motion does not render
           the remedy an inadequate “means” so long as it
           is capable of “enforc[ing]” or “redress[ing]”
           the right. The motion to vacate is an adequate
           remedy for [the petitioner] because if he
           succeeds, the court must “vacate and set the
           judgment aside” and either release or retry
           him. 28 U.S.C. § 2255(b).
Id.


                                 5
     Even   if    Rehaif   changed    the    applicable       law   under     which

Petitioner was convicted, a change in caselaw does not mean the

remedy available under § 2255 was inadequate or ineffective. Id.

Importantly, however, in Rehaif, the Court did not change the

applicable law. Rather, the Supreme Court clarified Congress’s

intent with respect to the term “knowingly,” by applying the

statutory interpretive maxim that there is a “presumption in favor

of ‘scienter’” when conduct is criminalized. 139 S. Ct. at 2195.

In fact, the Court held there was no reason to “depart” from the

“longstanding     presumption,   traceable         to   the   common   law,    that

Congress intends to require a defendant to possess a culpable

mental   state    regarding   ‘each   of     the    statutory    elements     that

criminalize otherwise innocent conduct.’” Id. (emphasis added)

(quoting United States v. X-Citement Video, Inc., 513 U.S. 64, 72

(1994)).

     That   the    Court   analyzed    the    scienter        requirement     of   §

922(g)(1) in 2019 did not prevent Petitioner from arguing (either

during plea negotiations, at a trial,3 or in his post-trial motion)

that the government could not prove the “status” element. To the

extent Petitioner suggests his trial counsel was ineffective, he

could and should have raised such an argument in his § 2255 motion.


     3 Petitioner could have proceeded to trial, but he chose to
enter a guilty plea. As such, he waived his right to have the
government prove the charges against him.
                                6
As such, Petitioner fails to demonstrate the remedy under § 2255

was   “inadequate   or   ineffective   to   test   the   legality   of   his

detention.” See § 2255(e). Petitioner may not use the saving clause

as a mechanism “to [obtain] an additional round of collateral

review of his sentence.” McCarthan, 851 F.3d at 1079.

      Accordingly, it is

      ORDERED:

      1.   This case is DISMISSED without prejudice.

      2.   The Clerk of Court shall enter judgment dismissing this

case without prejudice, terminate any pending motions, and close

this case.

      DONE AND ORDERED at Jacksonville, Florida, this 10th day of

December, 2019.




Jax-6
c:
Brian Braman Thomas




                                   7
